2017 IL App (2d) 160799 

                                  No. 2-16-0799

                            Opinion filed April 13, 2017 

______________________________________________________________________________

                                              IN THE


                               APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
PETER J. HALEAS,                       ) of Du Page County.
                                       )
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 14-D-504
                                       )
FANEE HALEAS,                          ) Honorable
                                       ) Karen M. Wilson,
      Respondent-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

          JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
          Justices Schostok and Spence concurred in the judgment and opinion.

                                            OPINION

¶1        On March 14, 2014, petitioner, Peter J. Haleas, filed a petition for dissolution of his

marriage to respondent, Fanee Haleas.      Ultimately, the parties agreed to resolve their property

and maintenance issues through binding arbitration.         On August 9, 2016, the trial court

confirmed the arbitration award and, on August 24, 2016, it entered a final judgment for

dissolution of the marriage, incorporating the award.      Respondent appeals, arguing that the

arbitrator erred in finding that certain business interests were petitioner’s nonmarital property

and in determining the amount and duration of maintenance.         For the following reasons, we

affirm.

¶2                                      I. BACKGROUND
2017 IL App (2d) 160799


¶3     Petitioner (age 57) is the chairman of Bridgeview Bancorp (Bancorp) and Bridgeview

Bank Group (BBG). The parties began dating in 2002, shortly after respondent (age 58) became

employed by BBG as vice president of commercial lending.         The parties married on July 8, 2006.

They both have children from previous marriages, but no children were born to or adopted by them

during the marriage.

¶4     On March 14, 2014, petitioner petitioned to dissolve the marriage.         Respondent filed a

counter-petition and also a petition for temporary maintenance.      On June 5, 2014, the trial court

ordered petitioner to pay to respondent: (1) $7500 monthly in temporary maintenance; (2)

$10,000 for travel expenses; (3) all expenses related to the marital residence; and (4) other

personal expenses, such as health insurance, medical bills, and car payments.           At that time,

respondent remained employed by BBG, earning more than $100,000 annually.                In addition,

respondent received from BBG health-insurance benefits and payment for various monthly

expenditures.     However, on May 28, 2015, BBG terminated respondent’s employment.

Respondent thereafter petitioned the trial court for emergency relief and, on September 21, 2015,

the court ordered petitioner to pay respondent an additional $5000 monthly, for a total of

$12,500 in monthly maintenance.

¶5     Prior to trial, the parties decided to submit certain issues to arbitration. According to

respondent, “[o]n or about January 11, 2016, the parties entered into a Mediation/Arbitration

Agreement pursuant to the Illinois Uniform Arbitration Act [(Arbitration Act)], 710 ILCS 5/1 [et

seq. (West 2014)].” Petitioner agrees that, “[i]n lieu of trial, the parties agreed to engage in

binding arbitration, which was expressly subject to the [Arbitration Act].”             The parties’

agreement has apparently not been included in the record on appeal. 1           The trial court later

       1
           To the extent that the agreement is relevant to resolving the issues on appeal, its absence



                                                 -2­
2017 IL App (2d) 160799


reported, however, that the parties had agreed to binding arbitration with respect to their property

and maintenance issues, and the parties do not dispute that representation.

¶6      Thus, the matter proceeded to arbitration before the “Honorable Michele F. Lowrance

(Ret.)” of JAMS arbitration. Both parties were represented by counsel.            After five days of

hearing and the presentation of “a substantial amount of evidence and testimony,” on June 20,

2016, the arbitrator issued a 70-page decision.     In the decision, the arbitrator expressed that the

arbitration was conducted pursuant to Illinois law and, specifically, that the Illinois Marriage and

Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/101 et seq. (West 2014)) applied to the

issues arbitrated.

¶7      The arbitrator commenced her analysis by noting that she found “greatly concerning”

instances where respondent “presented a distortion of the facts” and that, although respondent

had proffered “elaborate arguments,” respondent failed to substantiate her claims with evidence.

Before making written findings, the arbitrator explained:

                “The factual findings that follow are necessary to the [a]ward.     They are derived

        from the admissions in the pleadings and the testimony and evidentiary exhibits presented

        at the hearing. To the extent that these findings differ from any party’s positions, that is

        the result of determinations by the [a]rbitrator as to the credibility and relevance, burden

        of proof considerations, legal principles, and the weigh[ ]ing of the evidence, both oral

        and written.”

is construed against respondent. In re Edgar C., 2014 IL App (1st) 141703, ¶ 82 (“[i]t is the

appellant’s burden to provide this court with a sufficient record to grant the relief he [or she]

requests on the claims that he [or she] raises,” and, if he or she “fails to do so, we will resolve all

doubts arising from incompleteness against the appellant”).



                                                 -3­
2017 IL App (2d) 160799


¶8       As relevant to the issues respondent raises on appeal, the arbitrator rejected respondent’s

arguments concerning petitioner’s income, noting that not all of the deposits into petitioner’s

accounts constituted “income” under the Marriage Act.       The arbitrator found that petitioner had

obtained from various financial institutions bona fide loans and that, given that he must repay

them, the loans did not enhance petitioner’s wealth.        The arbitrator found that petitioner’s

income in 2016 totaled $325,000. Further, the arbitrator found that specific business interests

were nonmarital property and that some of those interests were entirely encumbered and pledged

as collateral for “substantial amounts of debt to the State Bank of Texas” (i.e., an $8,864,335

debt).

¶9       As relevant to the maintenance award, the arbitrator found that respondent had received

both bachelor’s and graduate degrees and had been employed in the banking industry from 1986

through May 2015; in that period, respondent earned more than $100,000 annually.                The

arbitrator found that respondent had intentionally not filed for unemployment benefits.    Further,

the arbitrator found that respondent had submitted to the arbitrator multiple copies of identical

job submissions, in an attempt to misrepresent her efforts to seek new employment, and that

respondent had not made a good-faith effort to secure new employment.          The arbitrator noted

that, since the commencement of the dissolution proceedings, respondent had received from

petitioner monthly maintenance in the amount of $7500 (from June 2014 to September 2015) and

$12,500 (from September 2015 through the arbitration).         Moreover, the arbitrator found that

respondent’s claims of health problems were unsupported by any evidence and, as presented, did

not impede her ability to work.

¶ 10     Thereafter, however, the arbitrator applied the 14 factors delineated in section 504(a) of

the Marriage Act (750 ILCS 5/504(a) (West Supp. 2015)) and found that maintenance to



                                                -4­
2017 IL App (2d) 160799


respondent remained warranted.      Moreover, the arbitrator rejected petitioner’s argument that, to

determine the amount of the maintenance award, she must apply the guideline mathematical

formula under section 504 of the Marriage Act, noting that the formula did not apply to a case

such as this, where the parties’ combined gross income exceeds $250,000.               Further, the

arbitrator rejected petitioner’s request for a $196,390 credit for maintenance already paid,

although she noted that the amount of maintenance already paid was a factor she considered in

assessing the future maintenance award.

¶ 11   The arbitrator found that it would be impossible for either party to maintain the standard

of living that they enjoyed in the early years of their marriage.     Further, the arbitrator found

applicable to the maintenance determination section 504(b-4.5) of the Marriage Act, which

provides that fixed-term “permanent termination” maintenance may be ordered when a marriage

lasted less than 10 years, 2 and that the marriage here lasted seven years and eight months. 3 750

ILCS 5/504(b-4.5) (West 2014).         The arbitrator ordered, pursuant to section 504(b-4.5),

       2
           The relevant section of the Marriage Act provides:

                “Fixed-term maintenance in marriages of less than 10 years. If a court grants

       maintenance for a fixed period under subsection (a) of this Section at the conclusion of a

       case commenced before the tenth anniversary of the marriage, the court may also designate

       the termination of the period during which this maintenance is to be paid as a ‘permanent

       termination’. The effect of this designation is that maintenance is barred after the ending

       date of the period during which maintenance is to be paid.” 750 ILCS 5/504(b-4.5) (West

       2014).
       3
           The arbitrator rejected respondent’s argument that the marriage’s duration was more than

10 years because the parties cohabitated before they were married.



                                                -5­
2017 IL App (2d) 160799


fixed-term permanent-termination maintenance for 37 months as follows: (1) $7000 monthly

from July 2016 through June 2017; (2) $6000 monthly from July 2017 through June 2018; (3)

$5000 monthly from July 2018 through June 2019; and (4) $5000 in July 2019.            In addition,

petitioner was ordered to pay to respondent 20% of any employment bonus he received in 2016

and 10% of any such bonus in 2017.         Further, petitioner was ordered to pay $82,315.50 of

respondent’s legal fees.   In addition to the maintenance, respondent was awarded jewelry gifted

to her by petitioner, with an estimated value of $682,289; her bank accounts; 50% of the marital

household furnishings; 75% of the equity from the sale of the parties’ Hinsdale residence; a

BMW automobile (subject to a $13,000 lien); and $7,944.99, representing the marital portion of

a reimbursement to a 401(k) retirement account.          Respondent was ordered to reimburse

petitioner for half of the arbitration fees ($14,432.50) and to pay $27,438.50 of her own legal

fees, and she remained responsible for any other personal debts.

¶ 12     Petitioner was awarded his nonmarital personal property and nonmarital business

interests in Bancorp, BBG, and two other business ventures.        He was awarded 6657 shares of

nonmarital Bancorp stock (again, with the arbitrator having noted that petitioner’s interests in

certain ventures were entirely encumbered and pledged as collateral for debt owed to the State

Bank of Texas in the amount of $8,864,335, for which petitioner remained solely responsible).

In addition, petitioner remained responsible for repaying certain loans and for any other personal

debts.

¶ 13     Petitioner moved the trial court to confirm the arbitration award. Respondent filed a

response. She requested that the court not confirm the award with respect to the arbitrator’s

finding that petitioner’s interest in a certain company was nonmarital and with respect to the terms

of the maintenance award, which she claimed was unconscionable because, in part, it had a



                                               -6­
2017 IL App (2d) 160799


permanent termination date. She acknowledged, however, that the Marriage Act provides for

such an award.

¶ 14   On August 9, 2016, the trial court confirmed the award, finding first that “the parties

agreed to and did enter into binding arbitration.” The court stated that it had “reviewed the

arbitration award and does not find the arbitration award unconscionable, and the arbitration award

will be confirmed.” On August 24, 2016, the trial court entered a final dissolution judgment,

incorporating the arbitration award.     Respondent appeals.

¶ 15                                        II. ANALYSIS

¶ 16   On appeal, respondent argues that the arbitrator erred in finding that petitioner’s purchase

of a business interest was nonmarital and that petitioner should be estopped from raising certain

arguments concerning that purchase.        Further, respondent argues that the arbitrator erred in

calculating petitioner’s income for maintenance purposes, specifically in finding that funds he

received were loans, not income, and in failing to include as income certain monetary benefits

petitioner receives as part of his employment.         Finally, respondent argues that the arbitrator

erred in setting a permanent termination date and decreasing amounts for the maintenance award.

In her prayer for relief, respondent asks that we: find that the business interest is marital

property; find that the maintenance award constitutes an abuse of discretion; and reverse the

dissolution judgment, which incorporates the arbitration award, and remand for further

proceedings.

¶ 17   Petitioner argues that respondent has failed to assert valid grounds for either vacating or

modifying the arbitration award.       He notes that there is no dispute that the parties voluntarily

agreed to binding arbitration pursuant to the Arbitration Act.           Petitioner argues that the

Arbitration Act provides for extremely limited review of awards and specifically delineates the



                                                 -7­
2017 IL App (2d) 160799


circumstances under which awards may be vacated or modified on review.              Petitioner argues

that respondent has not argued, let alone established, that any of those circumstances exist here,

and thus he contends that the award and the dissolution judgment must be affirmed.        We agree.

¶ 18      It is well settled that the Arbitration Act provides for very limited judicial review. The

settlement of a dispute by arbitration is encouraged and, accordingly, judicial review of an

arbitration award is far more restricted than appellate review of a trial court’s decision.   Spencer

v. The Ryland Group, Inc., 372 Ill. App. 3d 200, 203 (2007).          Indeed, “the scope of judicial

review of an arbitration award is nothing like the scope of an appellate court’s review of a trial

court’s decision.” (Emphasis added.) Hawrelak v. Marine Bank, Springfield, 316 Ill. App. 3d

175, 178 (2000).      There exists a presumption that the arbitrator did not exceed his or her

authority, and the award will be construed, wherever possible, so as to uphold its validity.

Herricane Graphics, Inc. v. Blinderman Construction Co., 354 Ill. App. 3d 151, 155 (2004).          In

fact, a court cannot overturn an award even if: (1) it is illogical or inconsistent; (2) the arbitrator

made errors of judgment or mistakes of law; or (3) the court would have reached a different

result.    Id.   An award containing “gross mistakes of law” or “gross mistakes of fact” may be

set aside, but only if such a gross mistake is evident on the face of the award itself (not merely

within the arbitrator’s opinion). Beatty v. The Doctors’ Co., 374 Ill. App. 3d 558, 563 (2007).

A gross mistake is one that is so serious that a reviewing court may presume that, had the

arbitrator been apprised of his or her mistake, he or she would have ruled differently. Sloan

Electric v. Professional Realty & Development Corp., 353 Ill. App. 3d 614, 621 (2004).

¶ 19      This limited review of arbitration awards, as established by the Arbitration Act, embodies

a legislative policy favoring enforcement of arbitration agreements.         See GPS USA, Inc. v.

Performance Powdercoating, 2015 IL App (2d) 131190, ¶¶ 17-18.                 Moreover, “ ‘[l]imited



                                                 -8­
2017 IL App (2d) 160799


judicial review of arbitration awards fosters the long-accepted and encouraged principle that an

arbitration award should be the end, not the beginning of litigation.’ ” Id. ¶ 18 (quoting First

Health Group Corp. v. Ruddick, 393 Ill. App. 3d 40, 48 (2009)).        “The point of arbitration is to

provide a quick and economical alternative to litigation, not to add yet another round before

entering the [circuit] and appellate courts.” (Internal quotation marks omitted.) Id.         Further,

when parties agree to submit a dispute to binding arbitration, they bargain for finality.    Id.   The

parties agree to have their dispute settled by an arbitrator, and, therefore, it is the arbitrator’s

view that they agree to accept. See Herricane Graphics, 354 Ill. App. 3d at 155.              In other

words, the parties choose how their dispute is to be decided, and judicial modification of an

arbitrator’s award deprives the parties of that choice.   Hawrelak, 316 Ill. App. 3d at 178.

¶ 20   The party challenging an arbitration award bears the burden of establishing, by clear and

convincing evidence, that the award was improper.         Herricane Graphics, 354 Ill. App. 3d at

156.   Under section 12 of the Arbitration Act, the court shall vacate the award only if: (1) the

award was “procured by corruption, fraud or other undue means”; (2) there was evident bias on

the part of the arbitrator; (3) the arbitrator exceeded his or her authority; (4) the arbitrator failed

to consider relevant evidence or refused to allow a reasonable request for a continuance; or (5)

there was no agreement to arbitrate.     710 ILCS 5/12(a) (West 2014).       Under section 13 of the

Arbitration Act, the court shall modify or correct the award only if: (1) there is an evident

miscalculation of figures or an evident mistake in the description of any person or thing referred

to in the award; (2) the arbitrator made a decision on a matter not submitted to him or her and the

award can be corrected without affecting the merits of the decision on the matters submitted; or

(3) the award is imperfect in a matter of form, not affecting the merits of the controversy.       710

ILCS 5/13(a) (West 2014).



                                                 -9­
2017 IL App (2d) 160799


¶ 21      Before ruling, the trial court here reviewed the written arguments but did not hear

testimony on the motion to confirm the award.      As such, our review of the trial court’s decision

to confirm is de novo.     See GPS USA, 2015 IL App (2d) 131190, ¶ 20.          We must, therefore,

decide whether the court properly confirmed the award or whether respondent established by

clear and convincing evidence that the award should be vacated or modified under section 12 or

13 of the Arbitration Act.

¶ 22      Clearly, the trial court properly confirmed the award.      Respondent did not, in her

arguments before the trial court, assert that factors under section 12 or 13 of the Arbitration Act

required vacating or modifying the award. Similarly, respondent makes no such argument on

appeal.     She does not frame her challenges on appeal within the framework of the Arbitration

Act and the well-established law concerning our limited review of arbitration awards.        Rather,

and almost as if an arbitration under the Arbitration Act did not even occur, respondent asserts

that: a “trial court’s” classification of property as marital or nonmarital is reviewed under the

manifest-weight-of-the-evidence standard; the propriety of a maintenance award is reviewed

under the abuse-of-discretion standard; and whether an item constitutes “income” under the

Marriage Act is a question of law reviewed de novo.         As respondent does not assert that the

award should be vacated or modified under section 12 or 13 of the Arbitration Act, or assert that

a gross mistake of law or fact, evident on the face of the award, exists, her arguments are simply

beyond the purview of our judicial review of the arbitration award.     Again, we may not modify

an arbitration award upon a request to, in effect, reconsider the merits of the case.   See Kalish v.

Illinois Education Ass’n, 166 Ill. App. 3d 406, 410 (1988).

¶ 23      In her reply brief, respondent attempts to distinguish this case from the aforementioned

well-established authority.    Essentially, respondent raises three arguments to suggest that our



                                               - 10 ­
2017 IL App (2d) 160799


review here is not limited by sections 12 and 13 of the Arbitration Act.   First, respondent points

out that, in 2011, the Arbitration Act was amended to provide that “arbitrators shall decide the

dispute in accordance with any rules of law chosen by the parties as applicable to the substance

of the dispute” or, if the parties make no such designation, “by the conflict of law rules that they

consider applicable.” 710 ILCS 5/8(c)(i), (ii) (West 2012); see Pub. Act 96-1476, § 5 (eff. Jan.

1, 2011).    Respondent offers no argument or authority to suggest that this amendment somehow

alters the limited scope of review provided by the Arbitration Act, and therefore her argument is

forfeited.   See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016).   Moreover, we note that, since the

amendment, courts have not departed from established precedent that limits the scope of judicial

review of arbitration awards.    See, e.g., Advocate Financial Group v. Poulos, 2014 IL App (2d)

130670, ¶¶ 49-50.     Finally, we see no relevance of the amendment to respondent’s appellate

arguments.    There appears to be no dispute that the parties agreed to the application of Illinois

law, and there is no dispute that the arbitrator applied Illinois law.         Respondent simply

disagrees with the result.

¶ 24    Second, respondent asserts that our review of the award is not limited, because section 18

of the Arbitration Act provides that “[a]ppeals may be taken in the same manner, upon the same

terms, and with like effect as in civil cases.” 710 ILCS 5/18 (West 2014). Again, respondent

offers no argument or authority to suggest that section 18 somehow alters the limited scope of

review explicitly provided by the Arbitration Act, and therefore her argument is forfeited. See

Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016).     Moreover, again, we fail to see section 18’s

relevance here. This section, in general, appears to simply mean that an appellate court has

jurisdiction to consider an appeal of a trial court’s judgment confirming, vacating, or modifying

an arbitration award, filed within 30 days of the judgment, the same as in other civil cases.   See,



                                               - 11 ­
2017 IL App (2d) 160799


e.g., Glover v. Fitch, 2015 IL App (1st) 130827, ¶ 22.      Here, there is no dispute that the trial

court’s orders confirming the arbitration award and entering the dissolution judgment

incorporating that award are appealable.     The issue, rather, is whether limited review applies.

We have found no authority to suggest that section 18 affects precedent limiting the scope of

review of arbitration awards.   Indeed, were we to accept respondent’s suggestion that section 18

somehow alters the scope of review, sections 12 and 13 of the Arbitration Act would be rendered

meaningless.

¶ 25   Third, respondent points out that this arbitration did not concern a breach of contract or a

collective bargaining agreement.    Rather, it concerned a dissolution of marriage, a matter of

public policy, and the proceedings commenced and ended in the trial court, with the trial court

ruling substantively on other issues. Respondent cites case law establishing that an arbitration

award may be vacated for violating public policy, that the dissolution of a marriage implicates

public policy, and that dissolution and maintenance issues are appealable.                  However,

respondent cites no authority to support her suggestion that limited judicial review of arbitration

awards is not applicable to awards involving property and maintenance issues, nor does she

argue that an award resolving property and maintenance issues violates public policy.

Therefore, the argument is forfeited.   See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016).   Forfeiture

aside, we note that we have found no authority to support respondent’s claim that the voluminous

precedent establishing limited review of arbitration awards does not apply when the parties

agreed to arbitrate property and maintenance issues.    Moreover, we see no import whatsoever to

the fact that the trial court here ruled on other issues pertaining to the divorce and then entered

the dissolution judgment after confirming the arbitration award.        Indeed, the Arbitration Act

provides that, upon receipt of an arbitration award and upon application of a party, the court



                                               - 12 ­
2017 IL App (2d) 160799


“shall confirm an award” (unless section 12 or 13 is at issue).    710 ILCS 5/11 (West 2014).      It

is, therefore, unclear why the trial court’s involvement in the process of confirming the award, as

prescribed by the Arbitration Act, coupled with its authority to decide and enter judgment upon

issues the parties did not agree to arbitrate, would somehow affect our review of the award and

the trial court’s decision to confirm it.   Further, we reject any suggestion by respondent that she

is actually asking us to review the dissolution judgment, as opposed to the arbitration award, and

that the distinction somehow modifies the scope of our review.         Although respondent could,

theoretically, have appealed other trial court orders that concern matters not arbitrated, in reality

the issues respondent raises on appeal concern no substantive rulings by the trial court other than

the trial court’s confirmation of the arbitration award and the alleged errors in the arbitrator’s

findings.

¶ 26    Finally, that dissolution-of-marriage issues can implicate public policy does not

necessarily affect judicial review of arbitration awards concerning the issues raised here.     This

case does not involve child custody or support issues, where the law severely limits, on public

policy grounds, the ability to privately contract away or limit rights.   See, e.g., In re Marriage

of Best, 387 Ill. App. 3d 948, 951 (2009).      Moreover, any arbitration award, regardless of the

nature of the underlying issues, may be vacated if it violates public policy.      See, e.g., Equity

Insurance Managers of Illinois, LLC v. McNichols, 324 Ill. App. 3d 830, 835 (2001) (“[a]n

award may be set aside if it violates some explicit public policy.    Illinois public policy is found

in its constitution, statutes, and judicial decisions”).     However, here, respondent does not

explicitly argue that the arbitration award violates public policy 4; the closest she comes is to

        4
            In order to vacate an award under the “public policy exception,” we would be required to

undertake a two-step analysis: (1) to inquire whether a well-defined and dominant public policy



                                                 - 13 ­
2017 IL App (2d) 160799


challenge the duration and amount of maintenance.      However, as respondent conceded below,

the Marriage Act clearly allows for a fixed-term permanent-termination maintenance award

where a marriage lasted less than 10 years (750 ILCS 5/504(b-4.5) (West 2014)).       Thus, as the

basis for the type of award respondent received derives from the statute itself, no clear violation

of public policy is apparent in the award.     As such, respondent’s challenge is simply to the

arbitrator’s findings that supported the duration and amount of the award, which, again, are

beyond the scope of our review.     (We note, however, that respondent is highly educated, has

vast banking experience, was paid relatively large sums of maintenance during the pendency of

the dissolution proceedings, and will continue to receive significant maintenance for three more

years.   Moreover, the arbitrator rejected as unsupported respondent’s claims that she had made

bona fide efforts to obtain new employment and had health concerns that impacted her ability to

work.    For many reasons, this case is a far cry from Warren v. Warren, 169 Ill. App. 3d 226,

231-32 (1988), cited in respondent’s reply brief, where a waiver of maintenance was found

unenforceable as against public policy because the agreement provided no financial settlement

whatsoever to the wife).

¶ 27     In sum, respondent fails to assert any valid grounds under section 12 or 13 of the

Arbitration Act to vacate or modify the arbitration award that was confirmed and incorporated

into the dissolution judgment.      Her arguments challenging the arbitrator’s findings are,

can be identified; and, if so, (2) to determine whether the arbitrator’s award violated the public

policy. See, e.g., Chicago Fire Fighters Union Local No. 2 v. City of Chicago, 315 Ill. App. 3d

1183, 1191 (2000). As mentioned, to ascertain the existence of a public policy, we look to our

constitution, statutes, and relevant judicial opinions. Id. Again, respondent does not ask us to

undertake this analysis.



                                              - 14 ­
2017 IL App (2d) 160799


therefore, beyond the purview of our limited review of arbitration awards.    Respondent fails to

present any authority supporting her suggestion that judicial review of arbitration awards that

concern property or maintenance differs from the limited judicial review, supported by

established precedent, of other arbitration awards.    As such, we have no basis to conclude that

the trial court erred in confirming the arbitration award and entering the judgment incorporating

the award.

¶ 28                                  III. CONCLUSION

¶ 29   The judgment of the circuit court of Du Page County is affirmed.

¶ 30   Affirmed.




                                              - 15 ­